Case: 3:20-cv-00023-WHR-MRM Doc #: 28 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 206




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                             Plaintiff,             :      Case No. 3:20-cv-023


                                                           District Judge Walter H. Rice
       -   vs   -                                          Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III, et al,

                             Defendants.            :



     DECISION AND ENTRY ADOPTING REPORT AND
RECOMMENDATIONS ON SECOND MOTION FOR PRELIMINARY
                   INJUNCTION


       This case under 42 U.S.C. § 1983, brought pro se by Plaintiff Kiel Greenlee, is before the

Court on the Magistrate Judge’s Report and Recommendations (ECF No. 23) recommending

denial of Plaintiff’s Second Motion for Temporary Emergency Injunction (ECF No. 21). The

Report was filed and served March 24, 2020. In it Plaintiff was advised that any objections he

might have to the Report were due to be filed not later than seventeen days later or by April 10,

2020. No such objections have been filed and the time within which to objects has expired.

Accordingly, the Report and Recommendations are adopted and Plaintiff’s Second Motion for




                                               1
Case: 3:20-cv-00023-WHR-MRM Doc #: 28 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 207




Temporary Emergency Injunction (ECF No. 21) is DENIED.



      23 2020.
April ___,
                                                         /s/ Walter H. Rice (tp - per Judge Rice
                                                         authorization after his review)
                                                         ________________________
                                                                  Walter H. Rice
                                                          United States District Judge




                                          2
